Chadwick, J.
(dissenting) — The decision of the lower court and the opinion of the majority can be sustained only by reference to the case of Griffin v. Tacoma, 49 Wash. 524, 95 Pac. 1107. That case is wrong, as I believe the majority of the court would be willing to admit if the question were now presented for the first time. It is wrong for the reason that it permits the constitution to be overridden by a resort to bookkeeping methods. Too many cases have been decided by *184this and other courts justifying municipal corporations, which, through necessity or design, have violated the plain provisions of the constitution limiting indebtedness. The result has been untold confusion. Almost every contemplated municipal activity is brought to this court in some preliminary way by friendly suit, and no man knows whether a municipal obligation is valid or invalid until this court has pronounced a final judgment. The majority of my associates are unwilling to overrule the Griffin case, believing that it would tend to invalidate possibly millions of dollars in securities and obligations issued by our municipal corporations since the rule was announced. This may well be doubted. If this case involved no more than a rule of practice, the position of the court would be well taken. The situation is more serious. It depends upon an authority no less than the constitution itself. The people have undertaken to fix the limit of municipal indebtedness and it seems to me that, when it has become apparent to the court that to further extend the doctrine to meet seeming necessities or new municipal activities, we are inviting a greater and more hopeless confusion. Instead of finding a way around the constitution in such cases, the better way would be to amend or repeal the constitution; for, if the present practices are to continue, it seems to me that the constitutional limitations upon indebtedness will become, if indeed they have not already become, dead letters.
The exceptions that have been made by municipal corporations under the sanction of the courts are not found in the constitution except by forced construction. Until we get back to the provisions of that document fixing limitations upon indebtedness, we can expect no settled law, and this court will be even more constantly called upon to act as ministerial advisers of city councils. We will be required to pass upon their bookkeeping methods and to say what is lawful or necessary and what is not lawful or necessary, as well as wh'at is a solvent fund and what is not a solvent fund. In the Griffin case, the court made solvency the test,' whereas, the people *185in plain words, Art. 8, § 6, Constitution of Washington, had made a percentage of assessed valuation — the amount of indebtedness without reference to solvency — the test. The reasoning of the court in the Griffin case finds a parallel in this: “A” owns property which he believes to be worth $10,000. He borrows $5,000. Upon present estimates, he is solvent, ergo, he is not in debt. There would be great comfort in this reasoning if the thing we have decided is no debt could not be converted into a reality by the demand of a creditor. The effect of this decision will be to bring hundreds of purely municipal questions to this court, for no city attorney can advise, and no bond buyer feel secure, until we have said whether a contemplated indebtedness falls within the constitution or out of it, and whether the particular fund out of which the loan is to be made is solvent, for as was said by Judge Rudkin, Judge Fullerton concurring, in his dissent:
“The security may be good in this case, but it may be bad in the next, and the existence of the power cannot depend on the wisdom or folly that may accompany its exercise.”
There could be no possible judicial question if we had insisted upon the observance of the constitution until it could be altered or amended in a regular way. The right of a municipality would depend upon a simple mathematical calculation. We have already come to the point where it is the law that a writing tablet is a necessity and a waste basket is not; that a borrowing from a fund with a theoretically assured income is no violation of the constitution, and by the same token a borrowing from a fund of doubtful income is. We have allowed ourselves to be led into a maze of nonjudicial questions. There is only one remedy, and that is to recur to fundamental principles. The present burden of public indebtedness is such as to call for an application of the limitations of the constitution as they are written. It may work a present hardship, but the remedy is not with the courts; it is in the people’s own hand. If the constitutional limit is too low, it can be increased by amendment; or if the people *186want to repeal the constitutional limitations upon public indebtedness, they can accomplish it without resort to the courts.
I have not cited or reviewed the numerous cases sustaining the methods employed in evading the constitution. They are known to every lawyer who is at all familiar with our decisions. I believe the Griffin case should be overruled, and therefore dissent from the opinion of my associates.